  Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 1 of 13 PageID #: 68




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MARCEL CLARK,                                      )
                                                   )
              Plaintiff,                           )
                                                   )
      V.                                           )          Case No. 4:20-cv-1215-JAR
                                                   )
HAZEL WOOD, MISSOURI POLICE                        )
DEPARTMENT and ST. LOUIS COUNTY,                   )
MISSOURI,                                          )
                                                   )
              Defendants.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the application of self-represented plaintiff Marcel

Clark for leave to commence this civil action without payment of the required filing fee. Plaintiff

was a pretrial detainee at Moberly Correctional Center when he filed this action. Subsequently,

plaintiff filed a change of address notice with the Court indicating he had been released from

custody. Because plaintiff was released from confinement after filing the instant action, the Court

will grant his request to proceed in forma pauperis and will not assess an initial partial filing fee

at this time. Additionally, for the reasons discussed below, the Court will dismiss this action

pursuant to 28 U .S.C. § 1915(e)(2)(B).

                                             Filing Fee

       Under 28 U.S.C. § 1915(b)(l), when a prisoner brings a civil action informa pauperis, the

prisoner must pay the full amount of the filing fee, usually in the form of an initial partial payment

then installment payments over time. However, a non-prisoner plaintiff can litigate without

payment of any fees if he qualifies under the general in forma pauperis provision of 28 U.S.C. §

1915(a)(l).
  Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 2 of 13 PageID #: 69




        "Federal circuit authority is split on the question of whether the PLRA [Prison Litigation

Reform Act] prison litigation provisions of§ 1915 continue to govern if and after the prisoner is

released pendente lite (that is, during the litigation). The Fifth, Seventh and District of Columbia

Circuits have held that the full payment requirement is triggered upon the filing of the (as

applicable) complaint or notice of appeal[.]" Putzer v. Attal, 2013 WL 4519351 , at *1 (D. Nev.

Aug. 23 , 2013) (internal citations omitted). "The Second, Fourth, Sixth and Tenth Circuits have

concluded to the contrary, that the requirements of the PLRA do not continue to apply after the

plaintiff is released. " Id.

        The Eighth Circuit has not ruled on this issue, however, because plaintiff was released after

he filed this case but before the Court had the opportunity to rule on his motion

for informa pauperis, the Court will consider plaintiff as he currently stands at the time of the

review of his motion - a non-prisoner plaintiff under 28 U.S.C. § 1915(a)(l). Based on the

financial information submitted, the Court finds that plaintiff does not have sufficient funds to pay

the filing fee and will grant his motion.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact. " Neitzke v. Williams , 490

U.S . 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face. " Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).




                                                  2
  Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 3 of 13 PageID #: 70




          "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble , 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson' s claim to be considered within

the proper legal framework. " Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints must

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F .2d

1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged,

Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                            The Complaint

          Plaintiff brings this action under 42 U.S.C. § 1983, alleging violations of his civil rights

based on two separate arrests that occurred on February 28, 2020 and March 3, 2020. Plaintiff lists

Hazelwood, Missouri Police Department and St. Louis County, Missouri as defendants.




                                                   3
  Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 4 of 13 PageID #: 71




       First, plaintiff alleges that on March 3, 2020, "after being searched, handcuffed and arrested

for a property crime, the arresting officer tried to provoke [him] by calling [him] a name." Plaintiff

states he ignored the officer, who subsequently threw plaintiffs phone on the ground and "twisted

the handcuffs trying to break [his] wrist while trying to act normal as if he [was] doing nothing. "

Plaintiff states he "cried out in pain" after the officer twisted them harder. Plaintiff states a female

officer "would watch and then turn her head whenever [their] eyes met."

        Plaintiff further alleges that " [a] few days earlier while walking down the street in

Hazelwood [he] was searched, handcuffed and arrested because [he] was ' Black. "' The officer

informed him that he "match[ed] the d[e]scription of a person who committed a crime." Plaintiff

allegedly asked the officer whether his dash and body cameras were recording, and the officer

responded that they were but "he could do whatever he wanted." A second officer arrived on the

scene and allegedly searched plaintiff a second time. Plaintiff states he was ultimately arrested for

"public intoxication" because the officer claimed he "could smell liquor" on his breath. Plaintiff

states he was not drinking and offered to submit to a breathalyzer test, which the officer declined.

        Plaintiff alleges that the Hazelwood Police Department "operates within the St. Louis

County area, and St. Louis County should also be held accountable for Hazelwood' s Police

Department' s officers and their ability to do what they want without regards of the law[.]"

        Plaintiff described his injuries as right arm numbness, post-traumatic stress syndrome,

anxiety, and depression. For relief, plaintiff seeks 10,000,000 in monetary damages.

                                              Discussion

        Having thoroughly reviewed and liberally construed plaintiffs complaint, the Court

concludes that it fails to state any actionable claims or establish entitlement to any form of relief.


                                                   4
 Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 5 of 13 PageID #: 72




       A. Defendant Hazelwood, Missouri Police Department

       Plaintiffs claims against the Hazelwood, Missouri Police Department fail as a matter of

law and must be dismissed. Relevant precedent establishes that a department or subdivision of

local government is not a "juridical," or suable, entity under 42 U.S.C. § 1983. Ketchum v. City of

West Memphis, Ark., 974 F.2d 81 , 82 (1992) (affirming dismissal of West Memphis Police

Department because they were "not juridical entities suable as such"). See also Owens v. Scott Cty.

Jail, 328 F.3d 1026, 1027 (8th Cir. 2003) (stating that "county jails are not legal entities amenable

to suit"); De La Garza v. Kandiyohi Cty. Jail, 18 Fed. Appx. 436, 437 (8th Cir. 2001) (affirming

district court dismissal of county jail and sheriffs department as parties because they are not suable

entities); Ballard v. Missouri, 2013 WL 1720966, *3 (E.D. Mo. Apr. 22, 2013) (holding that

" [p ]laintiff s claims against the City of St. Louis Department of Public Safety, the St. Louis County

Justice Center, the St. Louis City Justice Center, and MSI/Workhouse are legally frivolous because

these defendants are not suable entities").

       B. Defendant St. Louis County, Missouri

       Plaintiffs claims against the St. Louis County, Missouri fail as a matter of law and must

be dismissed. Plaintiff alleges "St. Louis County should also be held accountable for Hazelwood' s

Police Department's officers and their ability to do what they want without regards of the law[.]"

This allegation does not a state a claim of municipal liability. "In an action under § 1983, a

municipality ... cannot be liable on a respondeat superior theory." A.H v. City ofSt. Louis, Mo.,

891 F.3d 721 , 728 (8th Cir. 2018).

       However, a local governing body can be sued directly under 42 U.S.C. § 1983. Monell v.

Dep 't ofSoc. Servs. ofCity ofNew York, 436 U.S. 658, 690 (1978). In order to prevail on this type


                                                  5
 Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 6 of 13 PageID #: 73




of claim, the plaintiff must establish the governmental entity ' s liability for the alleged conduct.

Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016). Such liability may attach if the

constitutional violation ·"resulted from (1) an official municipal policy, (2) an unofficial custom,

or (3) a deliberately indifferent failure to train or supervise." Mick v. Raines, 883 F.3d 1075, 1079

(8th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing

"claims challenging an unconstitutional policy or custom, or those based on a theory of inadequate

training, which is an extension of the same"). Thus, there are three ways in which plaintiff can

prove the liability of St. Louis County.

       First, plaintiff can show the existence of an unconstitutional policy. "Policy" refers to

"official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City ofIndependence, Mo. , 829

F.3d 695, 700 (8th Cir. 2016). For a policy that is unconstitutional on its face, a plaintiff needs no

other evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn. ,

486 F.3d 385, 389 (8th Cir. 2007). However, when "a policy is constitutional on its face, but it is

asserted that a municipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a ' policy' by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers." Id. at 390.

"A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality ' s governing body." Angarita v. St. Louis Cty. , 981 F.2d 1537,

1546 (8th Cir. 1992).

       Second, plaintiff can establish a claim of liability based on an unconstitutional "custom."

In order to do so, plaintiff must demonstrate:


                                                  6
 Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 7 of 13 PageID #: 74




       1) The existence of a continuing, widespread, persistent pattern of unconstitutional
       misconduct by the governmental entity's employees;

       2) Deliberate indifference to or tacit authorization of such conduct by the
       governmental entity's policymaking officials after notice to the officials of that
       misconduct; and

       3) That plaintiff was injured by acts pursuant to the governmental entity' s custom,
       i.e., that the custom was a moving force behind the constitutional violation.

Johnson v. Douglas Cty. Med. Dep 't, 725 F.3d 825, 828 (8th Cir. 2013).

       Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a "pattern of similar

constitutional violations by untrained employees." S.M v. Lincoln Cty., 874 F.3d 581 , 585 (8th

Cir. 2017).

        Plaintiff does not need to specifically plead the existence of an unconstitutional policy or

custom. See Crumpley-Patterson v. Trinity Lutheran Hosp. , 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City ofNorfolk, 340 F.3d

605, 614 (8th Cir. 2003).

        Here, plaintiff has not demonstrated that St. Louis County violated his constitutional rights

due to a policy, custom, or failure to train.

        With regard to an unconstitutional policy, plaintiffs facts do not identify any St. Louis

County "policy statement, ordinance, regulation, or decision officially adopted and promulgated

by the municipality's governing body," much less demonstrate that such a policy statement,

ordinance, regulation, or official decision violated his constitutional rights. In other words, plaintiff




                                                   7
 Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 8 of 13 PageID #: 75




has not demonstrated that he was harmed by "a deliberate choice of a guiding principle or

procedure made by" a St. Louis County official.

       As to an unconstitutional custom, plaintiff has presented no facts establishing the existence

of "a continuing, widespread, persistent pattern of unconstitutional misconduct" by St. Louis

County employees, much less that officials were deliberately indifferent to or tacitly authorized

such misconduct. Rather than presenting a widespread pattern, plaintiffs complaint focuses on

two unrelated arrests in which the officers acted in dissimilar ways. In one incident, plaintiff

alleges the officer arrested him because of his skin color but does not describe any physical assault

by the officer. In the other incident, plaintiff alleges the officer attempted to provoke him with an

insult and hurt his wrists by twisting his handcuffs. The Court cannot infer the existence of an

unconstitutional policy or custom from these two unrelated occurrences in which he alleges

different violations and actions by the arresting officers. See Wedemeier v. City of Ballwin, Mo.,

931 F.2d 24, 26 (8th Cir. 1991).

       Likewise, with regard to a deliberately indifferent failure to train or supervise, plaintiff has

not demonstrated a "pattern of similar constitutional violations by untrained employees." Instead,

as noted above, plaintiffs complaint focuses on two dissimilar arrests.

       Because plaintiff has not alleged facts showing an unconstitutional policy, custom, or

failure to train on the part of St. Louis County, he has not stated a municipal liability claim.

Therefore, plaintiffs § 1983 action against St. Louis County must be dismissed. See Ulrich v. Pope

Cty. , 715 F.3d 1054, 1061 (8th Cir. 2013) (affirming district court' s dismissal of Monell claim

where plaintiff "alleged no facts in his complaint that would demonstrate the existence of a policy

or custom" that caused the alleged deprivation of plaintiffs rights).


                                                  8
  Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 9 of 13 PageID #: 76




       C. Failure to State a Claim

       Plaintiff has only named the Hazelwood, Missouri Police Department and St. Louis

County, Missouri as defendants, however, even if he named the police officers responsible for his

alleged injuries, his claims simply do not rise to the level of a constitutional violation.

       Plaintiff alleges an unnamed officer twisted his handcuffs causing him pain and numbness.

"The Fourth Amendment protects citizens from being seized through excessive force by law

enforcement officers." Thompson v. City of Monticello, Ark., 894 F.3d 993, 998 (8th Cir. 2018).

See also Andrews v. Fuoss, 417 F.3d 813 , 818 (8th Cir. 2005) ("The right to be free from excessive

force is included under the Fourth Amendment's prohibition against unreasonable seizures of the

person"); and Wilson v. Spain, 209 F.3d 713 , 715 (8th Cir. 2000) ("The Fourth Amendment' s

prohibition against unreasonable seizures of the person applies to excessive-force claims that arise

in the context of an arrest or investigatory stop of a free citizen"). The violation of this right is

sufficient to support an action under§ 1983. Crumley v. City of St. Paul, Minn. , 324 F.3d 1003,

1007 (8th Cir. 2003).

        Whether force is excessive under the Fourth Amendment requires a determination of

whether or not law enforcement officers' actions are "objectively reasonable in light of the facts

and circumstances confronting them, without regard to their underlying intent or motivation."

Ellison v. Lesher, 796 F.3d 910, 916 (8th Cir. 2015). Factors that are relevant to the reasonableness

of an officer's conduct include "the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight. " Burnikel v. Fong, 886 F.3d 706, 710 (8th Cir. 2018).

"However, not every push or shove, even if it may later seem unnecessary in the peace of a judge' s


                                                   9
 Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 10 of 13 PageID #: 77




chambers, violates the Fourth Amendment." Robinson v. Hawkins, 937 F.3d 1128, 1135-36 (8th

Cir. 2019). To that end, law enforcement officers undoubtedly have a right to use some degree of

physical force, or threat of physical force, to effect a lawful seizure. Chambers v. Pennycook, 641

F.3d 898, 907 (8th Cir. 2011). "A de minimis use of force is insufficient to support a claim, and it

may well be that most plaintiffs showing only de minimis injury can show only a corresponding

de minims use of force. " Robinson, 937 F.3d at 1136.

       As pied, plaintiffs allegations here regarding his handcuffing do not support an excessive

force claim under the Fourth Amendment. Specifically, plaintiff states he experienced pain when

an officer twisted his handcuffs. Handcuffing, however, almost by definition, requires the use of

force, and plaintiff has not established that this particular use of force was excessive. See

Chambers, 641 F.3d at 907 (citations omitted) ("Handcuffing inevitably involves some use of

force, and it almost inevitably will result in some irritation, minor injury, or discomfort where the

handcuffs are applied. To prove that the force applied was excessive in that context, therefore, a

plaintiff must demonstrate something more"); see also See also Crumley v. City ofSt. Paul, Minn.,

324 F.3d 1003, 1008 (8th Cir. 2003) (finding no excessive force in securing handcuffs so tightly

they made plaintiffs hand bleed) (citing Rodriguez v. Farrell, 280 F.3d 1341 , 1352 (11th Cir.

2000) (stating " [p]ainful handcuffing, without more, is not excessive force in cases where the

resulting injuries are minimal.")).

       Most importantly, plaintiff has not demonstrated that being placed in handcuffs or having

the handcuffs "twisted" by the arresting officer was unreasonable under the circumstances. As

noted above, the determination as to whether force was excessive turns on reasonableness. Plaintiff

does not provide any facts indicating that he was cooperating with the officer or complying with


                                                 10
 Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 11 of 13 PageID #: 78




orders. Plaintiff only states that he "ignored" the officer after he was "call[ed] a name," which

appeared to cause the officer to tighten or twist plaintiffs handcuffs. Without any indication as to

plaintiffs actions in relation to the law enforcement officer, plaintiff has not established that the

force used against him was unreasonable and thereby excessive. Therefore, even if the officer had

been named as a defendant in this action and sued in his individual capacity, the excessive claim

against him would be subject to dismissal.

        To any extent plaintiff complains about verbal harassment from the officer who called him

"a name," such an allegation fails to rise to the level required to establish a constitutional violation.

See, e.g. , McDowell v. Jones , 990 F.2d 433 , 434 (8th Cir. 1993); King v. Olmsted, 117 F.3d 1065,

1067 (8th Cir. 1997) (verbal harassment actionable only if it is so brutal and wantonly cruel that it

shocks the conscience, or if the threat exerts coercive pressure on the plaintiff and the plaintiff

suffers from a deprivation of a constitutional right). Moreover, a mere threat to do an

unconstitutional act does not create a constitutional wrong. Gaut v. Sunn, 810 F.2d 923 , 925 (9th

Cir. 1987) (noting that a mere naked threat to engage in an act prohibited by the Constitution is

not equivalent to doing the act itself). And a deprivation of "peace of mind" similarly does not

support a constitutional claim. King, 117 F.3d at 1067.

        Lastly, plaintiff alleges he was arrested "because [he] was black." The Equal Protection

Clause provides, in part, that " [n]o State shall ... deny to any person within its jurisdiction the

equal protection of its laws. " U.S. Const. amend. XIV, § 1. The central purpose of this

constitutional guarantee is the prevention of official conduct discriminating on the basis of race.

Washington v. Davis, 426 U.S. 229, 239 (1976). A plaintiff alleging an equal protection violation

under § 1983 must establish that the unlawful discrimination was intentional. See Monteiro v.


                                                   11
 Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 12 of 13 PageID #: 79




Tempe Union High School Dist., 158 F.3d 1022, 1025 (1998); Washington v. Davis, 426 U.S. 229,

239-42 (1976) (Proof of racially discriminatory intent or purpose is required to show a violation

of the equal protection clause.)

       In the instant complaint, plaintiff states he was told by an officer that he was being stopped

because he matched the description of a person who committed a crime and was subsequently

arrested for public intoxication. Plaintiff denies drinking alcohol prior to the arrest, however, the

officer allegedly asserted he smelled liquor on plaintiffs breath. Plaintiff does not point to any

statements or actions showing the officer stopped him or arrested him strictly because of his race,

other than him matching the description of another individual. Thus, as pled, plaintiffs equal

protection claim is subject to dismissal because he has failed to present any facts to plausibly

support that his arrest was motivated by an intention to discriminate against plaintiff due to his

race. See e.g. , Mitchell v. Las Vegas Metropolitan Police Dept. , et al., 2021 WL 808735, *5 (D.

Nev. Mar. 3, 2021) (finding plaintiffs identification as an "African American" and a " [B]lack

man" insufficient by itself to suggest defendants "acted with an intent or purpose to discriminate"

against him based on race) ; Buchanan v. Weaver, 2013 WL 12180997, at *3 (W.D. Wis. Dec. 23 ,

2013) (to allege discriminatory intent, a plaintiff must allege some facts to create and inference of

discriminatory effect or purpose of race-based motivation).

                                   Motion to Appoint Counsel

       Plaintiff has filed a motion for the appointment of counsel. "A pro se litigant has no

statutory or constitutional right to have counsel appointed in a civil case." Stevens v. Redwing, 146

F.3d 538,546 (8th Cir. 1998). See also Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013) ("In civil

cases, there is no constitutional or statutory right to appointed counsel . .. Rather a court may


                                                 12
 Case: 4:20-cv-01215-JAR Doc. #: 13 Filed: 05/10/21 Page: 13 of 13 PageID #: 80




request an attorney to represent any person unable to afford counsel"). Plaintiffs motion will be

denied as moot, given the fact that plaintiffs claims are being dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed informa pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the amended complaint because the amended complaint is legally frivolous or fails to

state a claim upon which relief can be granted, or both.

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [ECF

No. 3] is DENIED at this time.

       An appropriate Order of Dismissal shall accompany this Memorandum and Order.

       Dated this   /O°t, of May, 2021.

                                              JO   . ROSS
                                              UN~ T E S DISTRICT JUDGE




                                                13
